
	
		II
		111th CONGRESS
		1st Session
		S. 1935
		IN THE SENATE OF THE UNITED STATES
		
			October 27, 2009
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on certain
		  boots constructed by hand of natural rubber.
	
	
		1.Certain boots constructed by
			 hand of natural rubber
			(a)In
			 generalHeading 9902.23.08 of the Harmonized Tariff Schedule of
			 the United States (relating to certain boots constructed by hand of natural
			 rubber) is amended by striking 12/31/2009 and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
